Title: To George Washington from John Lewis, 7 December 1788
From: Lewis, John
To: Washington, George



Dear Sir,
7 Decr 1788

I have to acknowledge the receipt of your favor of the 16th September with Mr Cowpers letters inclosd. I shoud have answered your letter e’er this had I not waited to hear from Mr Cowper in answer to a letter I wrote him the 14th November respecting the No. Carolina land. I have not had any answer to my letter which I am a little surprised at. Inclosed is a letter reed the begining of November Mr Cowper is very desirous of the Land & I beleive is the only person that wants it who is able to pay for it. The Situation of my Fathers Estate is such that, money must be raised by some means to pay the debts due from it the lands ordered for sale to discharge the debts is the only

means at present of raising money as the remaining fund for that purpose is cheifly in Certificates which it woud be ruinous to part with at their present estimated value. As I set out for Kentuckey the next week it will not be in my power to make any bargain for the land if you can come on any agreement with Mr Cowper I shoud be very glad as there will be an absolute necessity for money in the Course of the next year for the Estates use. I find a Bill for £50 Sterling drawn by the Executors of William Armistead Esqr. Dec’d whether ’tis the one you alude to or not I cannot determine it is the only one I have found I am Dr Sir Your Most Obdt Servt

John Lewis.

